      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   IceMOS Technology Corporation,                     No. CV-17-02575-PHX-JAT
10                  Plaintiff,                          ORDER
11   v.
12   Omron Corporation,
13                  Defendant.
14
15          This case is subject to General Order No. 17-08. (Doc. 4). “The discovery
16   obligations addressed in [General Order No. 17-08] supersede the disclosures required by
17   Rule [of Civil Procedure] 26(a)(1) and are framed as court-ordered mandatory initial
18   discovery.” Gen. Order No. 17-08, at 1 (D. Ariz. Nov. 1, 2018). The parties have been
19   relying on Rule 26(a)(1) rather than General Order No. 17-08 in their disputes regarding
20   their mandatory initial discovery obligations. Going forward, the parties should look to
21   General Order No. 17-08 and frame their arguments around its requirements.
22          That being said, General Order No. 17-08 requires that the parties “provide the
23   requested information as to facts that are relevant to the claims and defenses in the case.”
24   Gen. Order No. 17-08, at 2. That information includes “all persons who [the party]
25   believe[s] are likely to have discoverable information relevant to any party’s claims or
26   defenses” and “the documents, electronically stored information (‘ESI’), tangible things,
27   land, or other property known by [the party] to exist . . . that [the party] believe[s] may be
28   relevant to any party’s claims or defenses.” Id. at 4–5. General Order No. 17-08 omits Rule
         Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 2 of 10



 1   26(a)(1)(A)’s language that exempts disclosure of individuals, documents, electronically
 2   stored information, and tangible things that would be used “solely for impeachment.”1 Fed.
 3   R. Civ. P. 26(a)(1)(A)(i)–(ii). Much ink has been spilled in this case on the issue of
 4   witnesses who will be used “solely for impeachment.” Accordingly, for the sake of
 5   fairness, consistency, and efficiency, the Court will now discuss whether General Order
 6   No. 17-08 requires disclosure of individuals and information that would be offered “solely
 7   for impeachment” as that term is used in Rule 26(a)(1)(A).
 8   I.       LEGAL STANDARD
 9            The Court has “broad discretion in interpreting, applying, and determining the
10   requirements of [its] own . . . general orders.” United States v. Gray, 876 F.2d 1411, 1414
11   (9th Cir. 1989). The Court finds that General Order No. 17-08 purports to replace Federal
12   Rule of Civil Procedure 26(a)(1). See Gen. Order No. 17-08, at 1 (“The discovery
13   obligations addressed in this General Order supersede the disclosures required by Rule
14   26(a)(1) . . . .”). As such, it will interpret General Order No. 17-08 like it would interpret
15   one of the Federal Rules of Civil Procedure.
16            Courts “employ the ‘traditional tools of statutory construction’ to interpret the
17   Federal Rules of Civil Procedure.” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1125
18   (9th Cir. 2017) (citation omitted). The rule’s text is the starting point for divining its
19   meaning. Id. Whenever possible, a rule should be construed based on the plain meaning of
20   its text. Id. Applying a rule’s plain meaning requires that the court read each of the rule’s
21   provisions in context with the other provisions in the rule. See id. at 1125–26. In fact,
22   provisions relating to discovery must be read in light of other discovery provisions as
23   discovery is an “integrated mechanism.” 9A Charles Alan Wright, Arthur R. Miller, Mary
24   Kay Kane, Richard L. Marcus & Adam N. Steinman, Federal Practice and Procedure
25   § 2452 (3d ed. 2019) (collecting cases) [hereinafter Wright & Miller]; see United States v.
26   Lopez-Cavasos, 915 F.2d 474, 478–79 (9th Cir. 1990).
27
     1
       The Court will use quotation marks around the term solely for impeachment when it is
28   referring to the language used by Rule 26(a)(1)(A) but will not when it is using the term
     generically.

                                                 -2-
      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 3 of 10



 1   II.    ANALYSIS
 2          As noted above, the requirements under General Order No. 17-08 ostensibly replace
 3   and supersede the initial disclosures required by Rule 26(a)(1). Gen. Order No. 17-08, at
 4   1. The key question then is whether General Order No. 17-08 exempts disclosure of
 5   individuals and information that would be used solely for impeachment just as Rule
 6   26(a)(1)(A) does. The Court is inclined to rule that General Order No. 17-08 does not
 7   require disclosure of individuals or information that would be used “solely for
 8   impeachment” as that term is used in Rule 26(a)(1)(A). The Court leans this way for several
 9   reasons.
10          a. General Order No. 17-08’s Text
11          First, the Court begins with General Order No. 17-08’s text, as it must. General
12   Order No. 17-08 requires that the parties “provide the requested information as to facts that
13   are relevant to the claims and defenses in the case.” Gen. Order No. 17-08, at 2 (emphasis
14   added). That information includes all individuals that a party “believe[s] are likely to have
15   discoverable information relevant to any party’s claims or defenses” and “documents,
16   electronically stored information (‘ESI’), tangible things, land, or other property . . . that
17   [the party] believe[s] may be relevant to any party’s claims or defenses.” Id. at 4–5
18   (emphasis added). General Order No. 17-08’s text reveals that, to determine the scope of
19   General Order No. 17-08’s requirements, the Court must analyze what is relevant to the
20   parties’ claims or defenses.
21          Evidence offered solely for impeachment purposes is not evidence that is relevant
22   to a claim or defense. See Evidence, Black’s Law Dictionary (11th ed. 2019) (defining
23   “substantive evidence” as “[e]vidence offered to help establish a fact in issue, as opposed
24   to evidence directed to impeach or to support a witness’s credibility”). Under Rule
25   26(a)(1)(A), a party need not disclose an individual or information that the party will use
26   “solely for impeachment,” that is, solely to attack a witness’s credibility. Fed. R. Civ. P.
27   26(a)(1)(A)(i)–(ii); Newsome v. Penske Truck Leasing Corp., 437 F. Supp. 2d 431, 434–
28   36 (D. Md. 2006); see also Norwood v. Children & Youth Servs. Inc., No.


                                                 -3-
      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 4 of 10



 1   CV107944GAFMANX, 2013 WL 12133879, at *3–5 (C.D. Cal. Dec. 3, 2013);
 2   Valiavicharska v. Tinney, CV 10-4847 JSC, 2012 U.S. Dist. LEXIS 11334, at *5 (N.D.
 3   Cal. Jan. 31, 2012). In contrast, individuals or information that a party may use to supply
 4   evidence on a substantive issue, one that is relevant to a claim or defense, in support of its
 5   case must be disclosed under Rule 26(a)(1)(A) as that use would not be “solely for
 6   impeachment.” See Newsome, 437 F. Supp. 2d at 434–36; see also Norwood, 2013 WL
 7   12133879, at *3–5; Valiavicharska, 2012 U.S. Dist. LEXIS 11334, at *5. At bottom,
 8   evidence is not relevant to the parties’ claims or defenses when it is offered solely for
 9   impeachment purposes, and thus, individuals or information used to supply that evidence
10   need not be disclosed under Rule 26(a)(1)(A).
11          The impeachment exception under Rule 26(a)(1)(A) sheds light on General Order
12   No. 17-08’s requirements. Parties are required to disclose certain “information as to facts
13   that are relevant to the claims and defenses in the case.” Gen. Order No. 17-08, at 2. But,
14   as discussed, individuals or information that would be used at trial solely for impeachment
15   purposes are not “relevant to the claims and defenses in the case.” Id. General Order No.
16   17-08 does omit Rule 26(a)(1)(A)’s “solely for impeachment” language, however. See
17   Briseno, 844 F.3d at 1125–26 (noting that omission of a term can be “meaningful”).
18   Nonetheless, this omission does not illustrate that the General Order requires disclosure of
19   impeachment evidence as Rule 26(b)(1) provides further support as to why General Order
20   No. 17-08’s requirements do not extend to individuals or information that will be offered
21   solely for impeachment.
22          Rule 26(b)(1), which governs the scope of discovery, uses the same operative
23   language as General Order No. 17-08: “Parties may obtain discovery regarding any
24   nonprivileged matter that is relevant to any party’s claim or defense and proportional to
25   the needs of the case.” Fed. R. Civ. P. 26(b)(1) (emphasis added). But, at one time, Rule
26   26(b)(1) read: “Parties may obtain discovery regarding any matter, not privileged, that is
27   relevant to the claim or defense of any party . . . . For good cause, the court may order
28


                                                 -4-
      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 5 of 10



 1   discovery of any matter relevant to the subject matter involved in the action.” Fed. R. Civ.
 2   P. 26(b)(1) (as amended Apr. 17, 2000).
 3          The rationale behind the 2000 amendment to Rule 26(b)(1) was that it would
 4   “focus” the parties and the court “on the actual claims and defenses involved in the action.”
 5   See Fed. R. Civ. P. 26, Committee Notes on Rules—2000 Amendment. Even so, the parties
 6   could still discover information beyond the scope of those issues solely relevant to the
 7   “actual claims and defenses” to matters “relevant to the subject matter involved in the
 8   action,” upon a showing of good cause. See id. Therefore, under the 2000 version of Rule
 9   26(b)(1), a party could seek discovery of impeachment material either because it had
10   substantive value as evidence relevant to the parties’ claims and defenses or because the
11   material was relevant to the subject matter of the action as it reflected on a witness’s
12   credibility. See Dzanis v. JPMorgan Chase & Co., No. 10 CIV. 3384 BSJ JLC, 2011 WL
13   5979650, at *6 (S.D.N.Y. Nov. 30, 2011); Thornton v. Crazy Horse, Inc., No. 3:06-CV-
14   00251TMB, 2010 WL 3718945, at *1–2 (D. Alaska Sept. 14, 2010).
15          In 2015, Rule 26(b)(1) was amended, and the provision “authorizing the court, for
16   good cause, to order discovery of any matter relevant to the subject matter involved in the
17   action” was deleted. Fed. R. Civ. P. 26, Committee Notes on Rules—2015 Amendment.
18   Broadly, current Rule 26(b)(1) limits discovery to information that is relevant to the
19   parties’ claims and defenses. See In re Williams-Sonoma, Inc., 947 F.3d 535, 539 (9th Cir.
20   2020) (noting that removal of the subject matter language from Rule 26(b)(1) was
21   “intended to restrict, not broaden, the scope of discovery” (citations omitted)); Pizzella v.
22   Smugglers’ Wharf, Inc., No. 1:19-CV-248, 2020 WL 1061666, at *1 & n.1 (W.D. Pa. Mar.
23   5, 2020). Indeed, “[t]he standing committee acknowledged that its proposed 2015
24   amendments deleted the sentence authorizing court-controlled discovery of any matter
25   relevant to the subject matter involved in the action, and, that under the proposed rule,
26   ‘[d]iscovery should be limited to the parties’ claims or defenses.’” Cole’s Wexford Hotel,
27   Inc. v. Highmark Inc., 209 F. Supp. 3d 810, 822–23 (W.D. Pa. 2016) (quoting Comm. on
28   Rules of Practice & Procedure of the Judicial Conf. of the U.S., Preliminary Draft of


                                                 -5-
      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 6 of 10



 1   Proposed Amendments to the Federal Rules of Bankruptcy and Civil Procedure 265–66
 2   (2013)). Thus, “information that could be used to impeach a likely witness” is still
 3   discoverable pursuant to Rule 26(b)(1) if “suitably focused,” that is, that the information
 4   sought is relevant to the parties’ claims and defenses. See Fed. R. Civ. P. 26, Committee
 5   Notes on Rules—2015 Amendment; Cole’s Wexford Hotel, Inc., 209 F. Supp. 3d at 822–
 6   23.
 7          In sum, before the 2015 amendment, under Rule 26(b)(1), a court could order
 8   discovery, upon good cause shown, into a matter solely relevant to impeachment as that
 9   discovery was relevant to the subject matter of the action. See Thornton, 2010 WL
10   3718945, at *1. But now, Rule 26(b)(1)’s plain language limits discovery to matters
11   relevant to the parties’ claims and defenses. The 2015 amendment illustrates then that
12   impeachment material is discoverable when it is relevant to the parties’ claims and defenses
13   while evidence that will be offered solely for impeachment purposes is not discoverable.
14          General Order No. 17-08’s disclosure requirement is nearly identical to Rule
15   26(b)(1)—parties must disclose “information as to facts that are relevant to the claims and
16   defenses in the case.” Gen. Order No. 17-08, at 2 (emphasis added). General Order No. 17-
17   08’s mandatory initial discovery requests are therefore limited to the same scope of
18   information as Rule 26(b)(1). See In re Grantham Bros., 922 F.2d 1438, 1441 (9th Cir.
19   1991). Accordingly, just as with Rule 26(b)(1), individuals or information that would be
20   offered to supply evidence solely for impeachment purposes need not be disclosed under
21   the General Order because such evidence is not relevant to the parties’ claims and defenses.
22          In short, the plain meaning of General Order No. 17-08’s text requires that parties
23   only disclose “information as to facts that are relevant to the claims and defenses in the
24   case.” Gen. Order No. 17-08, at 2. That requirement does not include disclosure of
25   individuals or information who will be used to supply evidence “solely for
26   impeachment”—as that term is used in Rule 26(a)(1)(A)—as that evidence is not relevant
27   to any claim or defense.
28


                                                -6-
         Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 7 of 10



 1            b.    Discovery Scheme
 2            Second, the Court considers General Order No. 17-08 in context with the rest of
 3   Rule 26. As noted, General Order No. 17-08 can be viewed as replacing Rule 26(a)(1). See
 4   Gen. Order No. 17-08, at 1. As such, there are many other provisions under Rule 26 that
 5   General Order No. 17-08 must be read in conjunction with. See Wright & Miller, supra,
 6   § 2452.
 7            For example, Rule 26(a)(3) deals with pretrial disclosures. Rule 26(a)(3)(A)
 8   requires that each party “provide to the other parties and promptly file [certain] information
 9   about the evidence that it may present at trial other than solely for impeachment.” That
10   information includes the witnesses and exhibits it expects to offer at trial. Fed. R. Civ. P.
11   26(a)(3)(A)(i), (iii). If General Order No. 17-08 is read to include disclosure of individuals
12   or information that would be offered solely for impeachment purposes, then it would lead
13   to the anomalous result that the General Order’s early disclosures—so early that it is before
14   the time when the parties can even propound discovery, Gen. Order No. 17-08, at 2, would
15   have a more expansive reach than Rule 26(a)(3)’s pretrial disclosures that are due shortly
16   before trial, after discovery is complete, Fed. R. Civ. P. 26(a)(3)(B). There is no apparent
17   reason for this inconsistency. As such, construing General Order No. 17-08 to require
18   disclosure of individuals or information that would be used solely for impeachment
19   purposes would not make sense in light of Rule 26(a)(3)(A)’s exemption of that same
20   evidence. Consequently, the Court is reluctant to give General Order that construction.
21   Briseno, 844 F.3d at 1125–26; Lopez-Cavasos, 915 F.2d at 479; Wright & Miller, supra,
22   § 2452.
23            Similarly, without the impeachment exception, General Order No. 17-08 would
24   have broader reach than Rule 26(b)(1)’s nearly-identical language. See supra pp. 4–6
25   (discussing Rule 26(b)(1)’s scope). That result would be inconsistent with the overall
26   discovery scheme, a result the Court should avoid, if possible.2 See Lopez-Cavasos, 915
27
     2
      In fact, General Order No. 17-08 indicates that the disclosures it requires are to be viewed
28   as “court-ordered mandatory initial discovery.” See Gen. Order No. 17-08, at 1. In other


                                                 -7-
      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 8 of 10



 1   F.2d at 479; Wright & Miller, supra, § 2452. And, the Court should construe the same
 2   language in the same way. See In re Grantham Bros., 922 F.2d at 1441. Therefore, viewing
 3   General Order No. 17-08 in light of Rule 26(b)(1)’s plain language illustrates that reading
 4   the General Order in a way that would require disclosure of individuals and information
 5   that would be used solely for impeachment purposes is inconsistent with the overall
 6   discovery scheme.
 7            The discovery regime established by Rule 26 supports the conclusion that General
 8   Order No. 17-08 does not require disclosure of individuals or information that would be
 9   used solely for impeachment.
10            c.    Scheduling Order (Doc. 35)
11            Finally, on a case-specific note, even if the Court determined that General Order
12   No. 17-08’s requirements pertain to individuals or information that will be used solely for
13   impeachment purposes, the Court is not inclined to order exclusion of any such evidence
14   at trial. Federal Rule of Civil Procedure 37(b)(2) applies to any failure to abide by the
15   requirements set by General Order No. 17-08. Gen. Order No. 17-08, at 4. Under Rule
16   37(b)(2), the Court “may issue further just orders” for a violation of any provision under
17   General Order No. 17-08. See Fed. R. Civ. P. 37(b)(2)(A). An order sanctioning a party
18   under Rule 37(b)(2) must be “just.” Id.; Navellier v. Sletten, 262 F.3d 923, 947 (9th Cir.
19   2001). And, the court is not required to order sanctions even where the court has the
20   authority to do so under Rule 37(b)(2). See Fed. R. Civ. P. 37(b)(2)(A) (providing that the
21   court “may” issue a sanction for failure to obey a discovery order); Fontana Prods. Inc. v.
22   Spartech Plastics Corp., 6 F. App’x 591, 594 (9th Cir. 2001) (stating that Rule 37(b)(2)
23   grants district courts “broad discretion” on whether to order sanctions and how to shape
24   them).
25
26
     words, the parties are to respond to the General Order’s discovery requests just as they
27   would respond to a party’s request for discovery. See id. at 4 (listing the required
     disclosures after the heading “Mandatory Initial Discovery Requests”). As such, the
28   General Order’s requirements should be viewed in light of the scope of discovery that Rule
     26(b)(1) sets.

                                                 -8-
      Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 9 of 10



 1          If General Order No. 17-08 applies to individuals or information that would be used
 2   solely for impeachment purposes, the Court would have the authority to sanction the
 3   offending party under Rule 37(b)(2). In that event, the Court is not inclined to issue any
 4   order sanctioning the party under Rule 37(b)(2) as the Court finds that the Court’s
 5   scheduling order (Doc. 35) gave the impression that the parties were not required to
 6   disclose impeachment evidence (that is, individuals or exhibits that would be used to
 7   supply evidence solely for impeachment).
 8          The Court’s scheduling order reads, in relevant part:
 9          The Court requires that all evidence to be offered at trial (other than
            impeachment evidence) be contained in the Joint Proposed Final Pretrial
10
            Order. Therefore all exhibits and witnesses that may be offered at trial must
11          be disclosed before the discovery deadline and sufficiently in advance of the
            deadline that meaningful discovery necessitated by such disclosures can
12          reasonably be completed before the discovery deadline. This Order therefore
13          supersedes the “thirty-day before trial” disclosure deadline contained in Rule
            26(a)(3) and the “by the fact discovery” default deadline contained in Gen.
14          Ord. No. 17-08 (D. Ariz. Apr. 14, 2017).
15
16   (Doc. 35 at 3 (emphasis added)). The parties were justified in relying on this language—
17   particularly given the fact that the Court indicated that impeachment evidence did not need
18   to be disclosed in the Joint Proposed Final Pretrial Order (which relates to Rule 26(a)(3)’s
19   pretrial disclosure requirements). It does not take a great leap for one to assume that the
20   exception for impeachment evidence under the scheduling order (Doc. 35) included
21   disclosures mandated by General Order No. 17-08, especially in light of the fact that the
22   Court’s scheduling order (Doc. 35) altered the deadline for disclosures under both General
23   Order No. 17-08 and Rule 26(a)(3). (Doc. 35 at 3–4). At this time, it appears that an order
24   excluding individuals or information that would be used to supply evidence solely for
25   impeachment purposes would be unjust as the parties were entitled to rely on this Court’s
26   scheduling order (Doc. 35).
27
28


                                                -9-
     Case 2:17-cv-02575-JAT Document 478 Filed 04/17/20 Page 10 of 10



 1   III.   CONCLUSION
 2          Accordingly, the Court is prepared to conclude that General Order No. 17-08 does
 3   not require disclosure of individuals or information that will be used to supply evidence
 4   solely for impeachment purposes. The Court welcomes the parties’ views on this matter.3
 5   Despite whether the parties offer a view on this issue, the Court will rule, prior to trial,
 6   whether undisclosed evidence—both testimonial and nontestimonial—that will be used
 7   solely for impeachment at trial will be excluded upon an appropriate objection.
 8          IT IS ORDERED that the parties may file a memorandum, not to exceed ten pages,
 9   that discusses whether individuals or information that will be offered to supply evidence
10   “solely for impeachment,” as that term is used in Federal Rule of Civil Procedure
11   26(a)(1)(A)(i)–(ii), must be disclosed pursuant to General Order No. 17-08. The parties
12   must file this memorandum by Friday, May 1, 2020.
13          IT IS FURTHER ORDERED that each party may file a response to the
14   memorandum filed by the opposing party. The response may not exceed five pages and
15   will be due by Friday, May 8, 2020.
16          Dated this 17th day of April, 2020.
17
18
19
20
21
22
23
24   3
       “Gamesmanship” will not be tolerated. (See Doc. 474 at 5). The Court is only interested
     in the meaning of General Order No. 17-08’s provisions. The Court’s determination on
25   whether there is an impeachment exception to General Order No. 17-08’s requirements
     will not affect the Court’s rulings as to Richard Williams (Doc. 462) or Tetsuya Yoda
26   (Doc. 474). Both rulings turned on whether the witness was adequately disclosed. Williams
     was not adequately disclosed, and because he could not qualify under the impeachment
27   exception, he is still subject to exclusion. (Doc. 462 at 9). Yoda was adequately disclosed,
     and thus, the existence of an impeachment exception under General Order No. 17-08 is
28   irrelevant. (Doc. 474). The parties shall not raise either issue in the memorandum the Court
     requests.

                                                  - 10 -
